DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2020 was filed after the mailing date of 2/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (US20210303833).

receiving a series of images (fig. 2), wherein successive images depict incremental steps of the subject performing the action (S10 in fig. 1, para. [0045], action sequence); 
identifying the selected points useful for tracking the subject performing the action (para. [0045]-[0046], joint points on the skeleton); 
mapping datasets of points to be used to train a model (para. [0046], [0059], the positions of the human body joints are defined in a local coordinate system in the human body. As shown in FIG. 3, an origin of the local coordinate system in the human body is on a pelvic joint, with a Z axis perpendicular to a floor, and an X axis parallel to a forward direction of the pelvis. Wherein, the joint feature comprises a joint position and a joint speed; xt,i a joint feature of the i-th joint to be input into the gated recurrent unit module); and 
training the model utilizing the mapped datasets of points (S30 in fig. 1, para. [0056], para. [0060], correcting a plurality of model parameters of the preset neural network model, according to the target object attribute tag and the generated object attribute tag, until a training situation of the preset neural network model meets a plurality of preset conditions).





Regarding claim 7, Huang discloses a computer implemented method comprising implementing physical sensors to capture data not available in the images and related to performing the action (para. [0047], In an embodiment, the human body may wear an MVN inertial action capture suit, to capture a plurality of human action through the MVN inertial action capture suit, before saving in a form of a three-dimensional skeleton sequence).


Regarding claim 8, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Huang teaches a processor, bus, and computer-usable medium (para. [0026]).


Regarding claim 13, the claim recites similar subject matter as claim 6 and is rejected for the same reasons as stated above.


Regarding claim 14, the claim recites similar subject matter as claim 7 and is rejected for the same reasons as stated above.


Regarding claim 15, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 20, the claim recites similar subject matter as claim 6 and is rejected for the same reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US20210303833) in view of Tamir et al (US20200193671).
Regarding claim 2, Huang fails to teach a computer implemented method wherein the datasets of points comprise a first dataset of points as to the subject and a second data set of points of an object related to action.
However Tamir teaches wherein the datasets of points comprise a first dataset of points as to the subject (S420 in fig. 4, para. [0042], [0066], [0079], To this end, rigged models of the objects are animated using the spatial joints locations determined by the respective 3D skeletal models; for each human object detected in a frame of the received video feed, a skeletal model is generated) and a second data set of points of an object related to action (S430 in fig. 4, para. [0067], The objects are continuously tracked throughout the duration of the video feed. This allows, in part, for determination of the location of each object and its movement).
Therefore taking the combined teachings of Huang and Tamir as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Tamir into the method of Huang. The motivation to combine Tamir and Huang would be to allow users to watch from differing viewpoints (para. [0077] of Tamir), thus enhancing a user’s viewing experience.

Regarding claim 9, the claim recites similar subject matter as claim 2 and is rejected for the same reasons as stated above

Regarding claim 16, the claim recites similar subject matter as claim 2 and is rejected for the same reasons as stated above.

Claims 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US20210303833) in view of Cavallo et al (US20190385313).
Regarding claim 3, Huang fails to teach a computer implemented method further comprising receiving relative position of points in the series of images using virtual sensors. 
However Cavallo teaches receiving relative position of points in a series of images using virtual sensors (para. [0062]-[0063], model trainer component 502 can train a predictive model, such as, for example, a machine learning model to identify an entity walking by inputting to such model the virtual motion sensor data generated from a virtual sensor defined on a wrist of an avatar walking in a virtual environment. The motion sensor from the wrist would be a position point and walking would necessarily be determined from a sequence of images). 
Therefore taking the combined teachings of Huang and Cavallo as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Cavallo into the method of Huang. The motivation to combine Cavallo and Huang would be to solve problems that are highly technical in nature (para. [0075] of Cavallo).


Regarding claim 4, the modified invention of Huang teaches a computer implemented method wherein the virtual sensors provide the datasets of points used to train the model (para. [0062]-[0063] of Cavallo, model trainer component 502 can train the machine learning model to compare the virtual motion sensor data to, for example, ground truth motion sensor data collected from a motion sensor located on a wrist of a human walking in the physical world; model trainer component 502 can further input to the machine learning model the virtual motion sensor data corresponding to the respective virtual sensors, thereby populating the model with a variety of virtual sensor data corresponding to different walking styles of an avatar).


Regarding claim 10, the claim recites similar subject matter as claim 3 and is rejected for the same reasons as stated above.


Regarding claim 11, the claim recites similar subject matter as claim 4 and is rejected for the same reasons as stated above.


Regarding claim 17, the claim recites similar subject matter as claim 3 and is rejected for the same reasons as stated above.


Regarding claim 18, the claim recites similar subject matter as claim 4 and is rejected for the same reasons as stated above.


Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US20210303833) in view of Hallock et al (US20210122053).
Regarding claim 5, Huang teaches a computer implemented method wherein the series of images are from video (para. [0047], a RGB video corresponding to the three-dimensional skeleton action sequence).
Huang fails to teach wherein the system that performs the action is a machine or robot. However Hallock teaches wherein a series of images are from and wherein a system that performs an action is a machine or robot (para. [0009], claim 7, present invention relates to a method for training a machine learning system for active coordination of a robot and an imaging system, comprising: a video feed of the robot grasping an object by the imaging system receiving the video feed by a machine learning system communicatively coupled to the imaging system and the robot; analyzing the video feed by the machine learning system to determine a grasp location relative to the object).
Therefore taking the combined teachings of Huang and Hallock as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Hallock into the method of Huang. The motivation to 


Regarding claim 12, the claim recites similar subject matter as claim 5 and is rejected for the same reasons as stated above.


Regarding claim 19, the claim recites similar subject matter as claim 5 and is rejected for the same reasons as stated above.


Related Art
The following prior art is considered relevant by the examiner but not relied upon in this office action:
Pollefeys et al (US20200302634) teaches training a neural network (fig. 7) with a sequence of image frames of an object pose (702 in fig. 7) defined by a skeletal representation (para. [0068]).
Brown et al (US20190251340) teaches training a recurrent neural network using transformed skeleton data to classify gestures (para. [0009]).
Okur et al (US20210178244) teaches training a neural network over a plurality of data captures (para. [0045]) of the joints of a user (304 in fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663